Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-14 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2018 and 03/20/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information statement are being considered by the examiner. 

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received on 08/06/2018.

Drawings
The drawings filed 06/08/2018 are accepted by the examiner.

Specification
The specification filed 06/08/2018 is accepted by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Lu et al, 20140085472 A1 (“Lu”) in view of Gomez-Mendoza et al, US 20190084477 A1 (“Gomez-Mendoza”).

Regarding claim 1, Lu teaches a [[M]]method for assisting a driver of a vehicle/trailer combination [[(1)]] formed by a towing vehicle [[(2)]] and a trailer [[(3)]] during maneuvering with the vehicle/trailer combination [[(1)]], the method comprising: (Fig. 6, also copied below, a vehicle 10’ includes an imaging system or vision system or trailer angle viewing and detection system 12’ is towing a trailer 18’. [0066]), receiving lidar sensor data of a lidar sensor device [[(6)]] of the towing vehicle (Fig. 6, the detection system 12’ of the towing vehicle 18’ are received from different environments, such as detection system 12’ that includes rearward facing 14a’, forwardly facing 14b’ at the front of the vehicle, and sidewardly/rewardly facing 14c’ and 14d’ at the sides of the vehicle, which capture data exterior of the vehicle. [0066]), identifying detection points [[(9)]] corresponding to the trailer [[(3)]] (The vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensor or lidar sensors...[0091], lines 1-3); and defining a blind spot region [[(8)]] for the trailer [[(3)]] (Fig. 15 and 16, also copied below, the dynamic icons are preset and detected corresponding to the vehicle and trailer combinations. These dynamic icons are identified in the senor data for recognized the blind spot regions. The sensors are function in any known manner, and the processing and algorithmic processing comprises any suitable means for processing images and data. [0082]; [0091]),, determining at least one model sub-region at least partially overlapping the kinematic model; classifying the detection points [[(9)]] located within the model sub-region updating the kinematic model [[(17)]] of the trailer [[(3)]] updating the blind spot region [[(8)]] for the trailer (Fig. 15 and 16, also copied below, the dynamic icons may be overlaid or established based on detection icons which corresponding with blind spot regions of the trailer are updated in dependence on the updated dynamic icons. Also, the dynamic icons detected are .
            Lu lacks teaching lidar sensor data.
            However, Gomez-Mendoza teaches lidar sensor data (Fig. 1, the vehicle 10 is attached to a trailer 80 includes a sensor system 19 that includes one or more sensors 20, 22 to provide sensor system data 29 that used to determine one or more measurements. [0028], lines 5-23).
The combination of references cited herein would be obvious for the motivation of using lidar sensor data to receiving information related to the vehicle and trailer from one or more sensors positioned on the rear end of the tow vehicle. The method also includes determining a separation distance between the trailer and the tow vehicle based on the sensor data [0010]. 

    PNG
    media_image1.png
    714
    1190
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    766
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    777
    media_image3.png
    Greyscale

Regarding claim 2, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]] method according to claim 1, whereinupdated during respective update cycles, wherein the kinematic model [[(17)]] updated during an update cycle as well as the blind spot region [[(8)]] updated during an update cycle are preset for aApplication No.: Not Yet AssignedDocket No.: 17275/209001 subsequent update cycle for re-updating the kinematic model [[(17)]] and the blind spot region [[(8)]]. (Fig. 15 and 16, also copied above, it obviously teaches that the dynamic icons of the trailer and the blind spot regions are preset for updated subsequently and frequently in real-time based on the processor. An image processor such as a digital processor or FPGA or DSP or ASIC or camera  imager SOC or other suitable processors or processing means is operable to process the dynamic icons of the trailer and determines the angle/distance of the trailer in relation to the pulling vehicle in real time. [0033], lines 1-11).

Regarding claim 3, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 1 [[or 2]], wherein a first-time presence of the trailer [[(3)]] on the towing vehicle [[(2)]] is recognized by means of lidar sensor data, wherein a kinematic initial model of the trailer [[(3)]] is determined based on the detection points [[(9)]] corresponding to the trailer [[(3)]] and an initial blind spot region of the trailer [[(3)]] is determined on the basis of the kinematic initial model in an initialization cycle, and wherein the initial blind spot region and the kinematic initial model of the trailer [[(3)]] are preset for an update cycle following the initialization cycle. (Fig. 15 and 16, also copied above, it obviously teaches that the dynamic initial icons of the trailer and the blind spot regions are updated in real-time since initial calibration of the detection system based on the processor. An image processor such as a digital processor or FPGA or DSP or ASIC or camera imager SOC or other suitable processors or processing means is operable to process the dynamic icons of the trailer and determines the angle of the trailer in relation to the pulling vehicle are preset on the basis of the initial dynamic icons in an initialization calibration process. [0033], lines 1-11; [0048]).

Regarding claim 4, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 1, wherein at least one line fit is determined based on the detection points [[(9)]] corresponding to the trailer [[(3)]] of the at least one model sub-region, which characterizes a wall region of the trailer [[(3)]], at least one feature [[(12)]] of the trailer [[(3)]] is determined based on the at least one line fit and the kinematic model [[(17)]] is updated based on a comparison of the at least one feature [[(12)]] with the kinematic model [[(17)]]. (Fig. 16, also copied above, the dynamic icons provided for side image display at or associated with each side of the vehicle which characterizes a sub-region of the trailer, at least one feature of the trailer is determined based on the dynamic icons of a side of the vehicle are updated.).

Regarding claim 5, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 1, wherein the kinematic model [[(17)]] is determined as a function of a geometric model of the trailer [[(3)]] comprising at least one geometric parameter and as a function of at least one kinematic parameter, and for updating the kinematic model [[(17)]], the geometric model and/or the at least one kinematic parameter is updated based on the comparison between the detection points [[(9)]] corresponding with the trailer [[(3)]] and the kinematic model [[(17)]]. (Fig. 2, 3 and 5, also copied below, various dimensions and parameters exist relative to the trailer and the vehicle are shown. The processor of the calibration system processes captured data during such forward driving maneuvers to determine the above references parameters and, after the parameters are determined, utilizes those calculated parameters to calibrate with the dynamic icons in the trailer angle detection system 12’ in Fig 6. [0047]; [0048]).

    PNG
    media_image4.png
    735
    1098
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    673
    966
    media_image5.png
    Greyscale


Regarding claim 6, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]] method according to claim 1, wherein the kinematic model [[(17)]] is additionally determined and updated as a function of odometry data [[(21)]] of the towing vehicle (Fig. 5, also copied above, the trailer ([Symbol font/0x66]) angle and steering angle ([Symbol font/0x71]) between front wheels 12c and vehicle center line 12d, the individual towing vehicle wheel speed, and other exist according to the common rules of vehicle dynamics of the turning. In addition, other parameters, or .

Regarding claim 7, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 1, wherein a blind spot region [[(41)]] for the towing vehicle [[(2)]] is determined as a function of the updated kinematic model [[(17)]] of the trailer [[(3)]] and/or a combined blind spot region of the vehicle/trailer combination [[(1)]] comprising the blind spot region [[(8)]] of the trailer [[(3)]] and a blind spot region [[(41)]] of the towing vehicle [[(2)]] is determined. (Fig. 20, 21 and 22, also copied blow, shown the combined and corrected images of the blind spots of the vehicle/trailer combination. [0030-0032]; [0087]).

    PNG
    media_image6.png
    534
    652
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    778
    1002
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    473
    664
    media_image8.png
    Greyscale


Regarding claim 8, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim lwherein detection points [[(10)]] corresponding to a free space in the environmental region [[(5)]] are additionally identified in the lidar sensor data based on the kinematic model [[(17)]] of the trailer [[(3)]], objects [[(32)]] in the environmental region [[(5)]] are identified based on the detection points [[(10)]] corresponding to the free space and it is examined whether the objects [[(32)]] are within the updated blind spot region [[(8)]] determined on the basis of the updated kinematic model [[(17)]] of the trailer [[(3)]]. (Fig. 20, 21, and 22, also copied above, the dynamic icons detected are corresponding to a free space in the environmental region are identified in the sensor data based on the model of vehicle/trailer combination. The dynamic icons updated blind spots of the vehicle/trailer promptly based on the processor of the calibration system to process the captured data.).
            Lu lacks teaching lidar sensor data.
           However, Gomez-Mendoza teaches lidar sensor data (Fig. 1, the vehicle 10 includes a sensor system 19 that includes one or more sensors 20, 22 to provide sensor system data 29 that used to determine one or more measurements. [0028], lines 5-23).
          The combination of references cited herein would be obvious for the motivation of using lidar sensor data to receiving information related to the vehicle and trailer from one or more sensors positioned on the rear end of the tow vehicle. The method also includes determining a separation distance between the trailer and the tow vehicle based on the sensor data [0010]. 


Regarding claim 10, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 8 [[or 9]], whereina presence of an object [[(32)]] in the blind spot region [[(8)]] is detected if an overlapping region between the object [[(32)]]  (Fig. 15 and 16, also copied above, the schematics provide dynamic vehicle and trailer icons overlay images. Fig. 13 showing top/down views; Fig. 16 showing both the passenger side and diver side views. [0082]) and the blind spot region [[(8)]] exceeds a predetermined threshold value for the 4Application No.: Not Yet AssignedDocket No.: 17275/209001 overlapping region, wherein a warning signal is generated in case of a presence of an object [[(32)]] in the blind spot region [[(8)]]. (The detection and alert/compensation system obviously teaches the detection of a threshold degree of a lateral swing or sway of the trailer relative to the vehicle. If the blind spot exceeds the predetermined threshold degree, the system would operable to generate an alert signal to the driver of the vehicle to alert the driver of a potential hazardous situation due to a blind spot region presents in real-time. [0053]).
          Lu lacks teaching lidar sensor data.
          However, Gomez-Mendoza teaches lidar sensor data (Fig. 1, the vehicle 10 includes a sensor system 19 that includes one or more sensors 20, 22 to provide sensor system data 29 that used to determine one or more measurements. [0028], lines 5-23).



Regarding claim 11, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 10, wherein(The trailer angle detection system which detect blind spot regions for driver has an algorithm function to read vehicle steering wheel angle through an vehicle network or bus. When the steering wheel angle is within a tolerance range of zero degrees in time period, and vehicle wheel speed is greater than zero over a given period of time, the trailer angle is read an averaged as the offset that is stored in the system memory and applied to subsequent angle determinations or calculations. In responsive to detection of an object, the system provides an alert signal to the driver of the vehicle such as an audible alert, an visual .

Regarding claim 12, Lu, as modified in view of Gomez-Mendoza, teaches the [[M]]method according to claim 10, wherein (Fig. 15 and 16, the trailer sway detection and alert/compensation system responsive to provide a specific warning signal for each blind spot region of the trailer relative to the vehicle is detect. It would be operable to generate an alert signal such as an audible alert, visual alert, haptic alert or the other types of alerts to the driver of the vehicle to warn a potential hazardous situation due a blind spot is defined. [0053]).

Regarding claim 13, Lu teaches a [[B]]blind spot system [[(4)]] for a vehicle/trailer combination [[(1)]] formed by a towing vehicle [[(2)]] and a trailer [[(3)]], comprising: at least one lidar sensor device [[(6)]] for positioning on the towing vehicle [[(2)]] and for detecting lidar sensor data from an environmental region [[(5)]] of the vehicle/trailer combination [[(1),]]; and a control device forclaim l (Fig. 6, also copied above, an imaging system or vision system or trailer angle viewing and detection system 12’of the towing vehicle are received from different environments. The detection system 12’ that includes rearward facing 14a’, forwardly facing 14b’ at the front of the vehicle, and sidewardly/rewardly facing 14c’ and 14d’ at the sides of the vehicle, which capture data exterior of the vehicle. The detection system 12’ is operable to process data captured by these multiple sensors and provide displayed images at a display device 16’ for viewing by the driver of the vehicle. [0066]; [0091]).
               Lu lacks teaching lidar sensor data.
               However, Gomez-Mendoza teaches lidar sensor data (Fig. 1, the vehicle 10 includes a sensor system 19 that includes one or more sensors 20, 22 to provide sensor system data 29 that used to determine one or more measurements. [0028], lines 5-23).
             The combination of references cited herein would be obvious for the motivation of using lidar sensor data to receiving information related to the vehicle and trailer from one or more sensors positioned on the rear end of the tow vehicle. The method also includes determining a separation distance between the trailer and the tow vehicle based on the sensor data [0010]. 


 Regarding claim 14, Lu, as modified in view of Gomez-Mendoza, teaches a [[V]]vehicle/trailer combination [[(1)]] comprising a towing vehicle; . (Fig. 6, also copied above, a vehicle 10’ includes a detection system 12’ for blind spots is towing a trailer 18’. [0066]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Mimeault et al. 20140232566 A1, “Mimeault”.

Regarding claim 9, Neither Lu nor Gomez-Mendoza does teaches the [[M]]method according to claim 8, whereinintensity values of the detection points [[(10)]] corresponding with the free space are determined, the detection points [[(10)]] are filtered by comparing the intensity values with a distance-based intensity threshold, the filtered detection points [[(10)]] corresponding to the free space are grouped into clusters, and the objects [[(32)]] are detected based on the clusters, wherein the respective detection points [[(10)]] within a cluster are filtered by comparing the intensity values of the detection points [[(10)]] within the cluster with a clusters-specific relative intensity threshold, the cluster-specific relative intensity threshold being determined as a function of the intensity values of the detection points [[(10)]] of the cluster. However, Mimeault teaches the [[M]]method according to claim 8, whereinthreshold, the filtered detection points [[(10)]] corresponding to the free space are grouped into clusters, and the objects [[(32)]] are detected based on the clusters, wherein the respective detection points [[(10)]] within a cluster are filtered by comparing the intensity values of the detection points [[(10)]] within the cluster with a clusters-specific relative intensity threshold, the cluster-specific relative intensity threshold being determined as a function of the intensity values of the detection points [[(10)]] of the cluster. (Fig.13, which is the details step 161 of Fig. 11 and illustrates the detection and classification algorithm uses to successfully count and classify vehicles detected by the sensor. In step 171, detection values are check. In steps 172, a detection value is compares with a threshold intensity value. Steps 173, 174, and 176 are followed by 178 which groups all valid detections point detected by the sensor into several clusters. A cluster is a group of points close to each other. The cluster contains geometrical information which can be used to classify vehicles. [0100]).
 the [[M]]method according to claim 8, wherein
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Buckley (Publication No.: 20080186204) teaches a proximity sensor system for a vehicle includes a first remote sensor that senses objects in a rearward area relative to the vehicle. A trailer detection module determines that one of the objects is a trailer that is attached to the vehicle based on a repeating pattern of signals from the first remote sensor. A response module selectively responds to the objects other than the trailer based on the objects outside of a predetermined distance threshold. An indicator responds to response module signals. 

Pliefke et al. (Publication No.: 20140160276) teaches a vehicular vision system includes at least one camera and an image processor. The camera is disposed at a vehicle and has an exterior field of view rearward of the vehicle. The camera is operable to capture image data. The image processor is operable to process captured image data. The vision system, responsive at least in part to image processing of captured image data, is operable to determine a trailer angle of a trailer that is towed by the vehicle. The vision system is operable to determine a 

Lavoie (Patent No.: 10112646) teaches a backup assist system for a vehicle reversing a trailer includes an input receiving a backing command and outputting a control signal based thereon. A controller receives the control signal, generates a vehicle steering command based on the control signal, and determines a length of a recovery period based on the control signal. The system also includes an interface outputting an indication of the length of the recovery period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE ZHENG whose telephone number is (571)272-8060.  The examiner can normally be reached on Mon-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ALICE ZHENG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645